Citation Nr: 1438719	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  07-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for voiding dysfunction, to include as a manifestation of qualifying chronic disability under 38 C.F.R. § 3.317, or as secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for erectile dysfunction, to include as a manifestation of qualifying chronic disability under 38 C.F.R. § 3.317, or as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from December 1978 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO (Agency of Original Jurisdiction (AOJ)), inter alia, denied claims of entitlement to service connection for voiding dysfunction and erectile dysfunction, to include as secondary to service-connected non-Hodgkin's lymphoma, including as a qualifying chronic disability under 38 C.F.R. § 3.317.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

In November 2010, the Veteran failed to appear at a hearing scheduled before a Decision Review Officer of the AOJ.

In December 2011, the Board remanded the claims to the Appeals Management Center (AMC) in Washington, DC (a component of the AOJ) for additional development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a September 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In March 2013, the Board denied claims of entitlement to service connection for voiding dysfunction and erectile dysfunction, to include as secondary to service-connected non-Hodgkin's lymphoma, including as a qualifying chronic disability under 38 C.F.R. § 3.317.to service-connected non-Hodgkin's lymphoma. 

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2013, the Court granted a Joint Motion for Remand (Joint Motion) filed by representative for the appellant and the VA Secretary, vacating the Board's decision and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

In addition to the paper claims file, the record on appeal also includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  A June 2014 Appellant's Brief is located in Virtual VA.

For reasons expressed below, the matters on appeal [slightly recharacterized, as set forth on the title page, to reflect what the Board, and the AOJ, actually adjudicated], is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The appeal must be remanded for further development to ensure compliance with the directives of the Joint Motion.

In the Joint Motion, the parties (through their representatives) found that the record was unclear as to whether relevant treatment records from the Anchorage VA Medical Center (VAMC), for the time period from April 2004 to February 2005, had been associated with the claims file as directed in the Board's December 2011 remand.

The paper claims file reflects that, in December 2011, the AOJ appears to have attached records from the Anchorage VAMC, for the time period from April 2004 to February 2005, with Virtual VA.  However, a current review of records stored within Virtual VA does not reflect that these records are currently stored in Virtual VA.  Notably, neither the paper claims folder nor VBMS contains the VA treatment records in question.

The Board observes that VA clinics records uploaded on Virtual VA in February 2012 include a list of the Veteran's treatment since 1992 which reflects that the Veteran received relevant treatment between April 2004 and February 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Anchorage VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from April 2004 to February 2005, and from February 2012 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

On remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remanded by the Court, explaining he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization for the AOJ to obtain outstanding records of any pertinent private treatment-once again advising him that pertinent treatment records from Dr. K. Tomera, and any other private provider of treatment for voiding or erectile dysfunction, may be necessary to substantiate his claims. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims that have been remanded. 



Accordingly, these matters are hereby REMANDED for the following action:
 
1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims that have been remanded that is not currently of record.  Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, records of any pertinent private treatment, and advise him that pertinent treatment records from Dr. K. Tomera, and any other private provider of treatment for voiding or erectile dysfunction, may be necessary to substantiate his claims. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim(s) within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Associate with the claims file all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Anchorage VAMC dated from April 2004 to February 2005, and from February 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, determine whether any of the newly received private and/or VA treatment records contain any pertinent evidence materially affecting the factual and/or medical history considered by the VA examiner in January 2012.  If so, obtain an addendum opinion from that examiner.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remanded by the Court in light of pertinent evidence and legal authority. 

7.  If any claim(s) remanded by the Court is/are denied, furnish to the Veteran and his representative an appropriate SSOC, documenting consideration of any additional evidence, provide clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

